Exhibit 12.1 Computation of Ratio of Earning to Fixed Charges and Preferred Stock Dividends Resolute Energy Corporation Ratio of Earning to Fixed Charges and Preferred Stock Dividends (in thousands) Three Months Ended March 31, Years Ended December 31, Earnings: Income (loss) before income taxes ) Fixed charges, excluding capitalized interest Earnings ) ) ) Fixed charges: Interest expense, including capitalized interest Estimate of interest within rental expense Fixed charges Preferred stock dividends (a) — Ratio of earnings to fixed charges and preferred stock dividends (b) (b) (b) (b) (b) (a) The amounts disclosed herein for preferred stock dividends represent both the dividends declared and the dividends accumulated for the period. (b) Ratio is less than one; earnings are inadequate to cover fixed charges. The dollar amount of the coverage deficiency was $2.3 million for the three months ended March 31, 2017 and $166.9 million, $770.6 million, $40.9 million and $197 million for the years ended December 31, 2016, December31, 2015, December31, 2014 and December 31, 2013, respectively.
